Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
	The information disclosure statement (IDS) submitted on 12/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US Pre-Granted Publication No. US 2016/0001774 A1 hereinafter “Nakada”) in view of Ozaki et al. (Foreign Patent Translation No. JPH0688541 hereinafter “Ozaki”).

	Regarding claim 1 Nakada discloses:

	A vehicle comprising: an accelerator pedal that is operable by a user; (Nakada [0027] wherein the vehicle includes an accelerator pedal) and a controller that executes vehicle posture control for controlling posture of the vehicle, (Nakada [0033] wherein the control unit controls all electronic devices) and automatic parking control for parking the vehicle at a target parking 5position without being based on operation of the vehicle by the user, (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle) the controller calculating a first control accelerator pedal position based on an operation amount of the accelerator pedal, (Nakada [0033] wherein the pedal operation amount is controlled) … during execution of the automatic parking control.  (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle). 

	Nakada does not appear to disclose 

	and a second control accelerator pedal position calculated backwardly from a driving force of the vehicle, and 10executing the vehicle posture control based on the second control accelerator pedal position

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and a second control accelerator pedal position calculated backwardly from a driving force of the vehicle, (Ozaki translation [0007] wherein the target drive shaft amount is used to determine the pedal operation) and 10executing the vehicle posture control based on the second control accelerator pedal position” (Ozaki translation [0028-0029] wherein based on a predicted driver request and throttle opening the vehicle will change operation accordingly) 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second pedal position of Ozaki with the controller of Nakada because one of ordinary skill would have been motivated to make this modification in order to allow for proper control of a vehicle while also maintaining a smooth and comfortable operation for the passengers (Ozaki [0004-0005]). 

	Regarding claim 3 Nakada in view of Ozaki disclose all of the limitations of claim 1 and Nakada further discloses: 
	The vehicle according to claim 1, wherein the controller determines, during non-execution of the automatic parking control, whether to execute the vehicle posture control based on the first control accelerator 5pedal position,  (Nakada [0027] [0033] [0037] wherein the driver or the automatic parking assistant can determine a pedal operation amount when appropriate) … 

	Nakada does not appear to disclose:

	and determines, during execution of the automatic parking control, whether - 19 -9191013 US to execute the vehicle posture control based on the second control accelerator pedal position.

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and determines, during execution of the automatic parking control, whether - 19 -9191013 US to execute the vehicle posture control based on the second control accelerator pedal position.” (Ozaki translation [0007] wherein the target drive shaft amount is used to determine the pedal operation).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second pedal position of Ozaki with the controller of Nakada because one of ordinary skill would have been motivated to make this modification in order to allow for proper control of a vehicle while also maintaining a smooth and comfortable operation for the passengers (Ozaki [0004-0005]). 

	Regarding claim 4 Nakada in view of Ozaki disclose all of the limitations of claim 1 and Nakada further discloses:

	The vehicle according to claim 1, wherein the vehicle posture control includes traction control for suppressing idle rotation of a driving wheel of the vehicle.  (Nakada [0032] wherein anti-skid controls are maintained by the parking assist).

	Regarding claim 5 Nakada in view of Ozaki disclose all of the limitations of claim 1 and Nakada further discloses:

	The vehicle according to claim 1, wherein during execution of the automatic parking control, the controller calculates a target speed of the vehicle, (Nakada [0040] wherein vehicle speed is tracked and controlled) and 5calculates a driving force of the vehicle that causes the vehicle to reach the target speed, without being based on the first control accelerator pedal position. (Nakada [0043-0044] wherein the target speed is used to control the vehicle driving torque).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada and Ozaki as applied to claim 1 above, and further in view of Iida et al. (US Pre-Granted Publication No. US 2006/0175103 A1 hereinafter “Iida”).

	Regarding claim 2 Nakada in view of Ozaki discloses all of the limitations of claim 1 and Nakada further discloses:

	The vehicle according to claim 1 …	and causes, after completion of the automatic parking control, (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle) …
	
	Nakada does not appear to disclose:

	wherein the controller calculates a third control accelerator pedal position to be used for calculating a driving force of the vehicle during non-execution of the automatic parking 5control, 
… the third control accelerator pedal position to gradually approach the first control accelerator pedal position from zero.   

	However, in the same field of endeavor of vehicle controls Iida discloses:

	“wherein the controller calculates a third control accelerator pedal position to be used for calculating a driving force of the vehicle during non-execution of the automatic parking 5control, (Iida [0030-0031] wherein before an autonomous driving mode the vehicle controls are handled by a user) … the third control accelerator pedal position to gradually approach the first control accelerator pedal position from zero.   (Iida [0033] fig. 3 wherein the pedal moves gradually to the required position after a 0 torque demand dead zone position). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the third pedal position of Iida with the controller of Nakada because one of ordinary skill would have been motivated to make this modification in order to allow for a buffer zone based on when the user steps on the pedal to ensure a smooth operation when applying drive torque to the vehicle (Iida [0033] [0041]). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,891,163 discloses a power controller for a vehicle with deriving an accelerator operation based on gear position and vehicle speed and power
US 7,016,803 discloses a pedal position of an accelerator based on thresholds or gear shifts
US 2006/0061464 A1 discloses an automatic parking device with small slip angles
US 2011/0057814 A1 discloses an automatic parking device based on user inputs 
US 9,387,861 B1 discloses a means for determining an accelerator pedal position based on vehicle output forces
 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664